Citation Nr: 1145036	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-48 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for mechanical low back pain, secondary to trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his December 2009 VA Form 9, the Veteran indicated that he wished to appeal all of the issues listed on the Statement of the Case, which included entitlement to higher evaluations for sinusitis and hypertension in addition to entitlement to a higher evaluation for mechanical low back pain.  However, in Box 9, under Part B, the Veteran wrote that he was only appealing the evaluation for his back disability.  The RO should contact the Veteran to clarify whether he wishes to appeal the issues of entitlement to a higher evaluation for sinusitis and hypertension.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes obtaining records from the Social Security Administration (SSA), and affording the Veteran a new VA examination under the facts and circumstances of this case.

The claims file includes an SSA award letter showing that the Veteran began receiving Social Security Disability (SSD) benefits in June 2009.  Records from the SSA were requested in November 2009, but it does not appear that any response from the SSA was received.  VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should submit another request for the Veteran's SSA records, and if a negative response is received, associate a written response with the claims file.  

In addition, the last VA examination pertaining to the Veteran's back disability was conducted in December 2007, nearly 4 years ago.  Since that time, the Veteran has undergone back surgery, and more recent medical records indicate a diagnosis of radiculopathy.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination, to include evaluation of any neurological components of the Veteran's back disability, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records from the Social Security Administration relating to the Veteran's award of Social Security Disability benefits in June 2009, particularly those identifying the disabilities upon which the award was based.  If no records are available, a written statement should be obtained from the SSA to that effect.   


2.  Afford the Veteran an examination with an orthopedist to examine the severity of his service-connected low back disability, to include evaluation of any neurological components of the disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  Specifically, the examiner should identify all diagnosable low back disorder(s) currently present, including any related neurological disorders.  The examiner should identify the specific nerves involved, if possible, as well as any findings regarding the low back or extremities which support a diagnosis of nerve involvement.  If deemed necessary, an EMG study should be performed.  

3.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

